DETAILED ACTION
This is a response to Applicant reply filed on 01/21/2021, in which claims 1-8 are pending for examination.  Claims 1 and 5 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note on Double Patenting
The terminal disclaimer filed on 01/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. patent No. 10,484,180 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.  
All previous rejections and objections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 01/21/2021 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
repeat a substantial portion of the allowable subject matter of their parent cases Applicant No. 15/950637, filed 04/11/2018, now U.S. Patent #10,484,180.  The claims recite elements of:
transmit the hash value to the data locker over the one or more networks for storage, 
receive a document request, via the data locker and over the one or more networks, for the document stored at the document provider, wherein the document request includes the hash value and a document identifier, wherein the document request does not include an identifier of an end user thereby dissociating the stored document from an identity of the end user, 
utilize the document identifier to identify the document stored at the document provider; 
generate, at a second time after receiving the document request and identifying the document, a regenerated hash value for the document utilizing the hash key, 
determine that the document has not been corrupted if the hash value received in the document request matches the regenerated hash value.”
These elements, in combination with the other limitations in the base claims 1 and 5, respectively, are not anticipated by, nor made obvious over the prior art of record.
 Accordingly, independent claims 1 and 5 are allowed. Dependent claims 2-4 and 6-8 are allowed by virtue of their dependency on their respective independent claims as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/11/2021